                                                                           CLERK'S OFFICS U.S. DISX GOURT
                                                                                  AT ROANOKE,VA
                                                                                       FILED

                                                                                 d2# 16 2218
                     IN TIIE IJM TED STATES DISTRICT COURT
                    FOR TIIE W ESTERN DISTRICT OF W RGIM A                     JULIA .       , LE
                                                                              BY:
                               R O AN OK E DIW SIO N

JEREM Y G .ROBERTS,                              CASE NO .7:18CV00487

                     Plaintiff,
V.                                               M EMORANPUM OPINION

C.0.LANE,c M .                                   By: G len E.C onrad
                                                 Senior U nited StatesD istrictJudge
                     D efendants.

       Jeremy C.Roberts,an inmateattheregionaljailfacility in Duffield,Virginia,filedtllis
proK civilrightsaction lmder42 U.S.C.j 1983.Robertsallegesthatwhen thedefendantjail
oo certEwrecked the transportvan,''Roberts'back fGwasbrokey''çGmedicaldid nottreat(him)
adequately,''and he Gtwasplaced in segregation in retaliation to lawsuit''Compl.2,ECF No.1.

Upon review of the record,the courtfinds that the action must be sllmm arily dism issed for

failureto exhaustadm inistrativeremedies.

       ThePrisonLitigation Reform Act,42 U.S.C.j 1997e(a),mandatesthataprisonercnnnot
bring a civil action concem ing prison conditions tmtil he has first exhausted available

administrativeremediesatthe prison. See Rossv.Blake,136 S.Ct.1850,1856 (2016). çtA
courtmay suasponte dism issa complaintwhen the alleged factsin the complaint,taken astrue,

prove thatthe inm ate failed to exhausthis administrative rem edies.'' Custisv.Davis,851 F.3d

358,361(4thCir.2017).
       The j1983 complaintform thatRoberts used to file thiscmse includes this question:
ldl-lave you filed any grievances regr ding the factsofyourcomplaint?'' Compl.1,ECF No.1.

In response,Roberts checked 1ûNo.'' Id. He states,:&Idon'tknow ofany grievanceprocedm es

regarding this type of situation.'' Id.at 3. Roberts'ignorance ofthejail's administrative
remediesprocedure and whetheritappliesto the issuesin tlliscase cnnnotexcuse hisfailure to

make any effortatutilizing the jail's procedmes. Ross, 136 S.Ct.at 1857-88 (rejecting
argllment that inmate was excused from attempting satisfaction of j 1997e(a) exhaustion
requirem entbased on hisremsonable,butmistaken beliefthatavailable administrative rem edies

didnotapply tohisissue). Accordingly,thecourtfndsitclearfrom thefaceofthecomplaint
thathe did notsatisfy the exhaustion requirementin compliancewith j1997e(a)before filing
thisaction. On thatbasis,the courtwilldismissthecasewithoutprejudice. Such a dismissal
leaves Roberts 9ee to refle one or m ore of his claim s after he has exhausted available

administrativeremediesasrequired by law.1 An appropriateorderwillissuethisday.

       The Clerk is directed to send copies of tllis m em orandllm opinion and accompanying

orderto plaintiff.

       ENTER:This l6. dayofNovember, 2018.


                                                      SeniorUnited StatesDishictJudge




       1 The courtalso findsthatRoberts'currentcomplaintfailsto state a claim upon w hich reliefcan
bejranted.See28U.S.C.j1915A(b)(1)(allowingsummarydismissalofcomplaintforfailuretostatea
clmm). A jailofficial'smerefailuretouseappropriatecarewhiledrivinj is,atmost,negligence,and
negligentactsby stateom cialsdo notsupporta j 1983 claim,which requlresshowing thattheplaintiff
was deprived ofa constimtionalright. See Cty.of Sacramento v.Lewis,523 U.S.833,849 (1998)
((ilTjheConstitution doesnotguarantee due care on the partofstate offkials;liability fornegligently
inflicted harm iscategorically beneaththetllreshold''ofconstitutionalprotections).ln addition,Roberts'
complaint does not state facts showing thatthe one nam ed defendant was personally involved in the
deficientm edicalcare orthe retaliation thatRobertsalleges. See Ashcroftv.Iqbalm556 U .S.662,676
(2009)(holdinj thatj 1983 plaintiffGtmustpleadthateach Government-officialdefendant,throughthe
om cial'sown lndividualactions,hasviolatedtheConstitution'').
